Citation Nr: 0638553	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for COPD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to July 1960 
and from April 1961 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, inter alia, declined to reopen the 
veteran's claim of service connection for COPD.  In May 2004, 
the appellant testified at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of this transcript is associated with the record.  In January 
2005, the Board remanded the case for additional development.  
It is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  In a March 1999 decision, the RO determined new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for COPD.  The 
veteran was notified of the decision and of his appellate 
rights; he did not file a timely notice of disagreement 
(NOD).

2.  Evidence added to the record since the March 1999 RO 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to fairly decide the merits of the appellant's claim.

3.  There is no competent medical evidence showing the 
veteran's COPD is related to service.


CONCLUSIONS OF LAW

1.  The March 1999 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
March 1999 RO decision sufficient to reopen the appellant's 
claim for service connection for COPD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

3.  The veteran's COPD was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, April 2003, July 2003 and September 2005 
letters satisfied the four elements delineated in Pelegrini, 
supra.  	 

During the pendency of this appeal, the United States Court 
of Appeal for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until September 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection for the veteran's 
COPD has not been met, no effective date or disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing transcript, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

Without deciding whether VA's notice and development 
requirements have been satisfied with respect to the issue of 
whether new and material evidence has been received 
sufficient to reopen the service connection claim for COPD, 
the Board finds that it is not prejudicial to the appellant 
to adjudicate the appellant's claim.  To the extent there may 
have been a deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision in 
reopening the appellant's claim.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for COPD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In this regard, in March 1999, the RO found that no new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for COPD.  Since he did not file 
a timely NOD, the RO decision is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. § 20.1103 (2006).  In a May 
2002 decision, the RO again found no new and material 
evidence to reopen the veteran's service connection claim, 
and he perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 (1990).  
The evidence that is considered is the evidence received 
since the last final disallowance. Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence is evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to consider all of the evidence 
received since the last disallowance, in this case, since the 
March 1999 RO decision.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).  The Board has reviewed all the evidence of 
record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for COPD has 
been received.  

The evidence received since the March 1999 rating decision 
includes: November 1978 employment records, September and 
November 2000 radiology reports of the veteran's chest from 
the Denver Medical Imaging Center, December 2000 medical 
records from St. Anthony's Hospital, and VA medical records 
from January 2003 to March 2003 and December 2004 to March 
2006.  This evidence is new, since it is not redundant of any 
other evidence previously considered.  The veteran asserts 
that the November 1978 medical records from his employer 
support his claim that this COPD began in service and that he 
had COPD within one year of service.  This evidence is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the appellant's service-connection claim for 
COPD is reopened.  To this extent, the appeal is granted.

Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

At his Travel Board hearing, the veteran contended that his 
COPD began in service, therefore should be service connected.  
In the alternative, the veteran argues that his COPD was 
found within one year of leaving service, and that it should 
be service-connected on a presumptive basis.
 
Service Medical records show that an August 1956 x-ray 
examination of the chest reported negative results for any 
chest disorder, as did his April 1957, April 1958, February 
1959 and March 1960 chest x-ray reports.  The veteran's 
service medical records reflect no lung problems with the 
exception of two instances.  His April 1961 Report of Medical 
Examination indicates that the veteran chest x-ray revealed 
old healed primary tuberculosis with calcification of glands 
on the right, however no active lung disease was found.  In 
January 1978, a chest x-ray showed that the veteran had a 
calcified granuloma in the right upper lung field; however 
the report indicates that the veteran's chest was otherwise 
radiographically unremarkable.  The veteran's January 1978 
retirement Report of medical History and Report of Medical 
Examination do not reflect any lung problems.

The veteran's November 1978 employment examination report 
shows the veteran's pulmonary function to be within normal 
limits with no defects or diagnosis.  The veteran reported 
having no asthma, pain or pressure in his chest or chronic 
cough.  A contemporaneous x-ray of his chest was negative for 
signs of a disorder.  What appears to be a copy of a breath 
test dated November 19, 1978, includes a written notation 
"WNL" meaning the results were with normal limits.  A 
September 1979 VA examination report indicates that the 
veteran was not aware of any serious problems with his lungs.  
He participated in all of his activities without restriction 
and with vigor.  The examiner reported that the veteran had 
taken some screening tests for his pulmonary function and was 
told that he might have a problem, but that there was no 
shortness of breath and no angina.  The examiner stated that, 
occasionally with rest and tension, the veteran might 
experience a slight shortness of breath.  A contemporaneous 
pulmonary function study indicated mild obstructive lung 
disease.  The examiner reported the veteran's respiratory 
system was clear, without wheezing.  The assessment was 
pulmonary disease by history, asymptomatic, without evidence 
or serious findings to support pulmonary disease either 
clinically, by x-ray or by pulmonary function studies.  The 
first evidence of a diagnosis of COPD in the record is an 
April 1993 pulmonary test report.  The examiner's 
interpretation was that the veteran had severe airway 
obstruction with air trapping.  An April 1993 consultation 
report reflects the examiner's assessment of COPD with some 
emphysema as well as "asthmatic bronchitis" with 
significant reversibility noted.  VA medical records reflect 
that the veteran has been receiving ongoing treatment for his 
COPD, and is given inhalers and medication.

While it is clear from the record that the veteran has been 
diagnosed with COPD, a nexus between the appellant's disorder 
and service is not established by the evidence of record.  
See 38 C.F.R. § 3.303 (2006).  The veteran's service medical 
records do not reflect a diagnosis of COPD while in service, 
and none of the examiners or private physicians who have 
treated the veteran have linked his COPD to his time in 
service.

The veteran also contends that he should be service connected 
on a presumptive basis.  There are specific chronic diseases, 
including arthritis, cardiovascular-renal disease (including 
hypertension), brochiectasis, diabetes mellitus, 
endocarditis, and myocarditis, which are subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year of service separation. 38 
C.F.R. 
§§ 3.307, 3.309(e).  No conditions other than these listed 
under 38 C.F.R. § 3.309 will be considered chronic.  
38 C.F.R. § 3.307(a).  There is no presumption for COPD under 
38 C.F.R. § 3.309.  Therefore, service connection cannot be 
granted for the veteran's COPD on a presumptive basis.  Even 
if the veteran had a clear diagnosis of COPD within a year of 
leaving service, the disorder is not eligible for service 
connection on a presumptive basis. 

The veteran's testimony and statements are included in the 
record.  However, as a lay person with no apparent medical 
expertise or training, he is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the service 
connection claim for COPD is denied as the evidence fails to 
establish that the disorder was incurred in or aggravated by 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for COPD has been received and the claim 
is reopened.  To this extent, the appeal is granted.

Service connection for COPD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


